Title: To Thomas Jefferson from William Tatham, 17 May 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Sir6 
                     Jefferson Street George Town, 17th. May 1805.
                  
                  During several Years absence, & a month since my arrival here, I have felt myself precluded from paying the respects of a sincere friend to you, in person, on account of information communicated to me by Genl. Henry Lee, (while Governor of Virginia) accompanied by the return of a letter of mine unanswered, that, “I had so intruded on you, the last time, we met at Richmond in Virginia, that you were obliged to leave town without doing the business you came from Monticello to transact.”—
                  I design to set out for New York by Mondays stage, and am not certain when I shall return: I have therefore to request your information if this communication is founded in truth, or otherwise?
                  I have the honor to be Sir Yr. H Servt
                  
                     Wm Tatham 
                     
                  
               